Citation Nr: 0718784	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in February 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he sustained multiple injuries in 
service in May or June 1973 when he fell off a tall pole.  He 
reported that he received treatment at that time at a 
hospital located at Fort Leonard Wood.  The Board notes that 
the veteran's service medical records which are currently of 
record do not appear to be complete.  In this regard, the 
Board notes that the records consist of only enlistment and 
separation records, immunization records, and dental records.  
The Board concludes that additional efforts to obtain the 
records from the reported in-service medical treatment is 
warranted.   The Board notes that 38 C.F.R. § 3.159(c)(2) 
provides in pertinent part that VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but 


are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

The veteran also testified that he is in receipt of 
disability benefits from the Social Security Administration.  
He stated that the benefits were primarily based on 
impairment due to the cervical spine disorder for which he 
seeks compensation from the VA.  Records from the Social 
Security Administration may be relevant to the current claim 
for VA benefits and should be obtained.

The veteran has also referred to several post service 
treatment records which have not been obtained.  He has 
recounted receiving both private and VA medical treatment 
after service.  In this regard, he testified that he was 
treated by the VA medical facility in Dublin, Georgia after 
getting out of service in 1976.  The veteran further stated 
that he had been advised by VA employees at that facility 
that older treatment records may be stored in the basement.  
The veteran also reported being treated by a chiropractor 
shortly after service.  Additional efforts should be made to 
obtain such records.  

Finally, if records are obtained verify the occurrence of 
injuries in service or treatment for any of the claimed 
injuries immediately after service, the VA should afford the 
veteran a disability evaluation examination for the purpose 
of obtaining a medical opinion regarding the service 
connection claims.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
National Personnel Records Center and 
request copies of any additional service 
medical records which may exist.  The 
NPRC should be specifically requested to 
search for any records dated in May or 
June 1973 from the service hospital 
located at Fort Leonard Wood which might 
be stored separately from the remainder 
of the veteran's service medical records.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all decisions and all medical records 
from that agency that have been utilized 
in making decisions on the veteran's 
claim(s) for benefits from that agency.  
VA must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the claimed 
disorders since his separation from 
service, and attempt to obtain such 
records.  Of particular significance, the 
records from the treatment in 1976 at the 
VA medical facility in Dublin should be 
obtained.  Attempts should also be made 
to obtain the chiropractic treatment 
records from approximately the same time 
period.  



4.  If any evidence is obtained 
demonstrating the occurrence of any of 
the claimed injuries during service or 
treatment for them immediately after 
service, the veteran should be afforded a 
VA orthopedic examination for the purpose 
of obtaining a medical opinion regarding 
whether the veteran currently has 
residual consistent with the injuries 
which reportedly occurred during service.  

The should offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
left ankle disorder, left knee disorder, 
back disorder, and cervical spine 
disorder had its onset during service or 
is in any other way causally related to 
his active service.  

The claims file must be made available to 
the examiner in connection with the 
examination.  

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




